Citation Nr: 1102214	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disorder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder (PTSD) 
has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a stomach disorder has been received.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to service connection for thyroid disease.

6.  Entitlement to service connection for a dental disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to November 1975.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an April 2002 rating action that denied service 
connection for PTSD and back and stomach disorders on the grounds 
that new and material evidence to reopen the claims had not been 
received, and also denied service connection for right leg and 
dental disorders and thyroid disease.

In July 2008, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.  A transcript of the hearing is in the claims 
file.

When this case was previously before the Board in December 2008, 
it was remanded for additional development.  

A June 2010 supplemental statement of the case (SSOC) found that 
new and material evidence had been submitted to reopen the claim 
for service connection for a back disability, and denied the 
claim on the merits after de novo review.  The Board notes that 
irrespective of this determination reopening the appellant's 
claim, it will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying claim 
and to adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

The issue of whether new and material evidence to reopen a claim 
for service connection for a stomach disorder has been received 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection for 
a back disability.  

2.  Evidence added to the record since the October 1994 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for a 
back disability, and does not raise a reasonable possibility of 
substantiating that claim.

3.  A December 1999 rating decision denied service connection for 
PTSD. 

4.  Evidence added to the record since the December 1999 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
PTSD, and does not raise a reasonable possibility of 
substantiating that claim.

5.  Right leg disability has not been shown by competent clinical 
evidence of record to be related to service-connected disability. 

6.  Thyroid disease has not been shown by competent clinical 
evidence of record to be related to service-connected disability, 
not may it be so presumed.

7.  The medical evidence of record fails to show that the Veteran 
currently suffers from a dental disorder due to dental trauma, or 
other dental disability related to in-service dental trauma; nor 
does the evidence show that there is any other current dental 
disability otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision which denied service 
connection for a back disability is final. 38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the October 1994 rating decision is 
not new and material, and the claim for service connection for a 
back disability is not reopened. 38 U.S.C.A. §§ 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  The December 1999 rating decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the December 1999 rating decision is 
not new and material, and the claim for service connection for 
PTSD is not reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2010).

5.  A right leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Thyroid disease was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

7.  Service connection for a dental disorder is not warranted. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by a January 2009 letter that fully 
addressed all necessary elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample time 
to respond, but the AOJ also readjudicated the case in a June 
2010 SSOC after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

The January 2009 letter also provided the criteria for assignment 
of an effective date and disability rating in the event of award 
of the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the January 2009 notice 
letter included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims for service connection for 
PTSD and a back disability were previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denials.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  VA 
completed the development requested in the Board's prior remand.  

VA is not obligated to provide a medical examination if the 
veteran has not presented new and material evidence to reopen a 
final claim.  38 U.S.C.A. § 5103A(f).  Nevertheless, a VA 
examination and opinion with respect to the claims for PTSD and a 
back disability, as well as a right leg disability, were obtained 
in April 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's claims file and 
medical records, and the results of physical examination.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and implicitly provide rationales for 
the opinions offered.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his thyroid disability or dental 
claims.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Veteran's service treatment records were absent for a 
diagnosis of thyroid disease, or dental trauma, and the first 
post-service medical findings of thyroid disease were many years 
after service.  Additionally, no competent evidence has been 
submitted to indicate that thyroid disease or a dental disorder 
is associated with an established event, injury, or disease in 
service, or that a dental disorder is associated with trauma 
during service.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims for thyroid disease or a dental disorder in this case.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

New and Material Evidence 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims (Court) has held that 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In this case, the October 1994 rating decision denied service 
connection for a back disability.  The rating decision held that 
while the Veteran was treated for back complaints during service, 
his separation examination was negative and post-service medical 
records were negative for complaints, treatment or findings.  

Evidence of record at that time included the Veteran's service 
treatment records, which disclose that he was seen for low back 
strain in October 1966.  November X-rays revealed developmental 
narrowing at L5-S1 with spina bifida occulta at S-1, and the 
impression was chronic strain.  Chronic low back strain was 
diagnosed in December.  Lumbosacral myalgia of undetermined 
etiology was diagnosed in February 1967.  In March, the Veteran 
was seen with a 4-month history of low back pain, and examination 
showed low back tenderness and considerable limitation of motion. 
X-rays revealed spina bifida occulta of S-1.  In May, the Veteran 
complained of back stiffness secondary to training, and he was 
treated for low back strain in August.  He complained of right 
thoracic pain in February 1968, and of a back injury in a fall in 
September.  In August 1970, the Veteran complained of low back 
pain after moving furniture, and examination showed lumbar 
tenderness and increased muscle tone.  In September 1971, he was 
seen with lower back muscle spasm secondary to exercise.  In 
August 1972, he complained of low back pain after being in a car 
accident, and X-rays of the lumbosacral spine were normal. He 
complained of back pain in October 1974, and X-rays of the 
lumbosacral spine were within normal limits. The impressions were 
acute low back spasm and low back strain with spasm.  The report 
of the Veteran's October 1975 separation report of medical 
history provides that he denied recurrent back pain.  The report 
of his October 1975 separation medical examination showed that 
his spine was normal.  

Evidence received after the October 1994 rating decision shows 
that the Veteran was hospitalized at the Cuyahoga Falls General 
Hospital in August and September 1981 with a history of an 
industrial injury in approximately 1977, and another back injury 
in early August 1981.  The final diagnosis was lumbosacral 
strain.  When hospitalized again in October 1982, he gave a past 
history of back injury in 1977 that resulted in hospitalization. 
Computerized tomography of the lumbar spine revealed a suggestion 
of slight posterior bulging to the 4th and 5th intervertebral 
discs trapping the nerve in the intervertebral foramina at this 
level.  The final diagnoses were degenerative disc disease (DDD) 
and lumbosacral instability with strain.  Lumbar spine X-rays 
during VA hospitalization in April and May 1986 were 
unremarkable.  April 2002 VA magnetic resonance imaging of the 
lumbar spine revealed DDD with a small disc protrusion at the L5-
S1 level.  The assessment on August 2002 VA outpatient 
examination was back pain secondary to degenerative joint 
disease, spondylosis, and mild impingement.  On January 2007 VA 
examination, back X-rays were noted to show minimal arthritis, 
and the diagnosis was lumbosacral strain.

The Board finds that the foregoing VA and private treatment 
reports simply do not link any of the Veteran's post-service back 
diagnoses to his active service, including any injury during 
service.  Thus, the VA and private medical records raise no 
reasonable possibility of substantiating the claim and are not 
material within the meaning of 38 C.F.R. § 3.156(a).

An August 2002 SSA determination provides that the Veteran was 
disabled beginning in May 2001.  The Primary diagnosis was 
osteoarthritis and allied disorders, and the secondary diagnosis 
was affective/mood disorders.  Medical records accompanying the 
determination reflect VA and private treatment.  They include a 
February 1990 private treatment report which notes that the 
Veteran incurred a low back injury at work in February 1990, and 
June 1991 private X-ray report showing that the lumbosacral spine 
was normal.  These records simply do not link any of the 
Veteran's post-service back diagnoses to his active service, 
including any injury during service.  Thus, the SSA determination 
and accompanying medical records raise no reasonable possibility 
of substantiating the claim and are not material within the 
meaning of 38 C.F.R. § 3.156(a).  

The report of an April 2009 VA orthopedic examination provides 
that the examiner reviewed the Veteran's claims file, and sets 
forth the relevant history, the Veteran's subjective complaints, 
and examination results.  The resulting diagnosis was arthritis 
and degenerative disc disease, lumbar spine.  The examiner stated 
that it was not likely related to the Veteran's service, but was 
a naturally occurring phenomenon.  

The Board finds that this VA medical opinion is highly probative 
evidence against the Veteran's claim.  The examiner's language is 
definitive, and clearly means that it is not even as likely as 
not that the Veteran's current low back diagnosis was related to 
his service.  Moreover, this opinion is based on the Veteran's 
past medical history and current physical findings, to which the 
examination refers in detail.  This fact is particularly 
important, in the Board's judgment, as the references makes for a 
more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (medical opinions as to a nexus may decline 
in probative value where the physician fails to discuss relevant 
medical history).

This VA medical opinion raises no reasonable possibility of 
substantiating the claim and is therefore not material within the 
meaning of 38 C.F.R. § 3.156(a).  Further, evidence that is 
unfavorable to an appellant's case and which supports a previous 
denial cannot trigger a reopening of the claim.  See Villalobos 
v. Principi, 3 Vet. App. 450, 452 (1992).  

The Board is aware of the Veteran's own continued contentions in 
support of his claim.  However, the Board finds that these 
assertions are fundamentally redundant of his prior contentions 
(i.e., that he incurred a back disability during active duty) and 
do not constitute new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992). 

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a back disability.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.

Turning to the Veteran's PTSD claim, a December 1999 rating 
decision reopened and denied a claim for service connection for 
PTSD.  The rating decision explained that an August 1999 VA 
examination did not find evidence to support a definitive 
diagnosis of PTSD.  

Evidence of record at that time included the Veteran's service 
treatment records, which reflected numerous complaints of 
nervousness related to a past personal background, leaving his 
family, worries about whether the men he supervised liked him, 
job dissatisfaction, problems getting passes and not getting into 
school.  An August 1969 mental consultation report provides that 
the Veteran was upset that he was not given his promised MOS.  He 
stated that he was needed at home because his mother was having 
problems with his step-father, but did not have the financial 
resources to leave.  The report states that the Veteran's real 
complaint appeared to be that he had been unjustly not promoted.  
The diagnosis was (1) immature personality with features of 
passive dependency, anger, manipulation and somatic complaints; 
and (2) adult situational reaction, mild.  An August 1969 report 
made several days later in response to a Congressional Inquiry 
reviewed the Veteran's inservice mental history and provided a 
diagnosis of mixed personality disorder with strong features of 
immaturity and passive-aggressive features.  

The Veteran's October 1975 separation report of medical history 
indicates that he complained of depression or excessive worry and 
nervous trouble.  The Physician's summary section notes that the 
Veteran had a history of threatening suicide with a knife in the 
past, but no history of an actual attempt.  In talking with the 
Veteran, the Physician felt he was not suicidal.  The Veteran had 
been hospitalized for three days in September 1975 for adult 
situational reaction/reactive depression.  The Veteran complained 
that he was depressed and nervous and felt that it was probably 
due to his job in the Army.  The report of the Veteran's October 
1975 separation medical examination provides that his psychiatric 
examination was normal.  It notes that he had a history of 
psychiatric and mental hygiene referrals, one evaluation, and 
treatment of personality and behavioral disorders.  It states 
that there were no defects or diagnoses.  

The Veteran's service personnel records show that he served in 
Vietnam from November 1967 to May 1969 as a fuel system attendant 
and petroleum storage specialist, and from October 1970 to 
October 1971 as a cook.  He was not rewarded any decoration 
indicative of combat.  

A 1986 VA hospital summary provides an Axis I diagnosis of 
alcohol abuse, and an Axis II diagnosis of mixed personality 
disorder (characteristic of borderline personality disorder and 
histrionic personality disorder).  A 1994 hospital discharge 
summary provides a pertinent Axis I diagnosis of PTSD and major 
depression.

A September 1994 VA examination provides an Axis I diagnosis of 
PTSD and major depression with suicidal and homicidal ideation.  

In a September 1998 statement, the Veteran described his 
stressors as being in fuel convoys that were attacked, being in 
attacks at a fuel dump and at his camp, seeing wounded infantry 
soldiers in his chow line, and seeing a friend who had been 
severely wounded by a land mine.  

The report of the August 1999 VA psychiatric examination provides 
an Axis I diagnosis of probable malingering and alcohol 
dependence.  The report notes that the Veteran reported some 
symptoms that were consistent with PTSD diagnosis.  Due to 
inconsistencies in his reporting and inconsistencies between his 
reports and records, the validity of his complaints was 
questioned.  The report noted that there was no evidence of 
memory impairment, although this was one of the Veteran's primary 
complaints.  His long history of alcohol dependence could 
contribute to some of his PTSD symptoms such as depression and 
insomnia.  

Evidence received after the December 1999 rating decision became 
final includes the August 2002 SSA determination that the Veteran 
was disabled beginning in May 2001, with a primary diagnosis of 
osteoarthritis and allied disorders, and a secondary diagnosis of 
affective/mood disorders.  The accompanying private and VA 
medical records reflect psychiatric treatment and diagnoses but 
provide no diagnosis of PTSD.  Thus, the SSA determination and 
accompanying medical records raise no reasonable possibility of 
substantiating the claim and are not material within the meaning 
of 38 C.F.R. § 3.156(a).

VA treatment records dated in October 2001, and July and August 
2008 that reflect diagnoses of PTSD.  A May 2004 VA treatment 
report notes that CPRS reflected an Axis I diagnosis of PTSD.  
However, these diagnoses of PTSD are not based on a review of the 
record, including the Veteran's service treatment records.  They 
do not identify or refer to any claimed stressors, or relate the 
diagnoses of PTSD to the Veteran's military service.  They 
include no explanation as to how the Veteran's current symptoms 
support a diagnosis of PTSD, or how the diagnosis of PTSD is 
related to the Veteran's military service.  Thus, they raise no 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In so finding, the Board observes that the weight of 
evidence is relevant when determining whether it is material.  
Justus, supra.

In addition, other VA treatment records dated after the December 
1999 rating decision became final provide psychiatric diagnoses 
other than PTSD.  For example, treatment records dated in 2002 
provide an Axis I diagnosis of bipolar disorder, depressed; major 
depression, recurrent; and history of alcohol dependence.  VA 
treatment records in 2008 provide Axis I diagnoses of mood 
disorder NOS: bipolar disorder versus substance induced mood 
disorder (SIMD), and rule out bipolar disorder and rule out SIMD.  
Thus, the foregoing post-1999 diagnoses of PTSD do not represent 
a definitive diagnosis of PTSD, as was found wanting by the 
December 1999 final rating decision.  Again, they raise no 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board is aware of the Veteran's own continued contentions in 
support of his claim.  However, the Board finds that these 
assertions are fundamentally redundant of his prior contentions 
(i.e., that he incurred PTSD during active duty) and do not 
constitute new and material evidence.  See Reid, supra. 

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for PTSD.  Thus, it is not new and material within the 
meaning of 38 C.F.R. § 3.156 and the claim is not reopened.

Service Connection

Turning to the Veteran's right leg, his service treatment records 
reflect that he twisted his right ankle in April 1967 while 
roller skating, and the impression was sprained ankle.  X- rays 
in May revealed soft tissue swelling but no fracture.  The ankle 
joint space was normal.  There was a question of tibio-fibular 
ligament disruption.  After examination, the impression was right 
ankle inversion sprain.  In March 1968, the Veteran was seen with 
complaints of calcaneal pain aggravated by prolonged standing.  
November 1970 examination for complaints of right ankle pain 
showed skin thickening over the right Achilles tendon that was 
painful on pressure, and the impression was question of callus, 
strained ligament.  December 1970 foot X-rays revealed no 
abnormalities.  The report of the Veteran's October 1975 
separation report of medical history provides that he affirmed 
broken bones but denied bone, joint or other deformity as well as 
swollen or painful joints.  The Physician's Summary section notes 
broken ankle 1967, no problems.  The report of his October 1975 
separation medical examination showed that his feet and lower 
extremities were normal.

Post service, a private August 1988 treatment report notes that 
the Veteran fell at work and sustained a Pilon fracture of the 
right ankle and a distal fibular fracture in July 1988.  During 
VA hospitalization from October 1993 to February 1994, the 
Veteran gave a history of a surgical repair of the right ankle in 
1988 with open reduction and internal fixation for a compound 
tibia/fibula fracture.  The medical history developed during VA 
hospitalization from April to May 2002 indicated that the Veteran 
had had multiple repairs to a broken right ankle.  Status post 
right ankle surgery was noted on August 2002 examination by D. 
W., M.D.  On January 2007 VA examination, a history of an 
inservice right ankle injury and fracture was noted, as well as a 
work-related injury getting off of a truck, and 12 right ankle 
operations that resulted in an essentially fused ankle that had 
no motion.  The diagnosis was postoperative residuals of right 
ankle fracture with arthritis.

The report of an April 2009 VA orthopedic examination provides 
that the examiner reviewed the Veteran's claims file, and sets 
forth the relevant history, the Veteran's subjective complaints, 
and examination results.  The medical history included a worker's 
comp injury with superior shattering of the right ankle, now 
fused.  Consequently, there was now no motion.  The diagnosis was 
post-operative fusion, right ankle.  The examiner stated that it 
was not likely related to the Veteran's service, but was a 
separate worker's comp injury. 

The Board finds that this VA medical opinion is highly probative 
evidence against the Veteran's claim.  Again, the examiner's 
language is definitive, and clearly means that it is not even as 
likely as not that the Veteran's current right ankle post-
operative fusion was related to his service.  Moreover, this 
opinion is based on the Veteran's past medical history and 
current physical findings, to which the examination refers in 
detail.  This fact is particularly important, in the Board's 
judgment, as the references makes for a more convincing 
rationale.  See Bloom, supra (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  See Prejean, supra (factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion); Elkins, supra (medical opinions as to a 
nexus may decline in probative value where the physician fails to 
discuss relevant medical history).

The Board is aware of the Veteran's contentions that his current 
right ankle disability is related to the inservice skating 
injury.   However, they do not constitute medical evidence in 
support of his claim.  The Veteran is not competent to diagnose 
the etiology of his disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that his 
current right ankle post-operative fusion is related to his 
active duty or any injury during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of ankle pain since separation from active duty, the 
credibility of his assertions is outweighed by the October 1975 
separation report of medical history on which he denied any 
swollen or painful joints, as well as bone, joint or other 
deformity, and the December 2009 VA medical opinion.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that Veteran's service treatment records (documenting that he 
denied pertinent complaints at separation and had a normal 
examination) and his post-service medical records (containing 
medical evidence that his current right ankle post-operative 
fusion is not related to his active duty or any injury during 
active duty) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a right ankle disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's thyroid disease, his service treatment 
records are negative for relevant complaints, symptoms, findings 
or diagnoses.  

The Veteran contended during his hearing that his thyroid had 
been dissolved as treatment for thyroid disease, that the thyroid 
disease was related to Agent Orange exposure, and that a 
physician had told him that this was the case.  

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. § 3.307(a) 
(2010).  The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult- onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection, an appellant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

First and foremost, the Board acknowledges that the Veteran 
served in Vietnam during the Vietnam Era, and, as such, his in-
service exposure to herbicides is presumed.  The list of diseases 
that VA has associated with Agent Orange exposure does not 
include thyroid disease.  38 C.F.R. § 3.309(e).  Accordingly, the 
presumption is inapplicable here.  Therefore presumptive service 
connection for thyroid disease, even assuming exposure to Agent 
Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's post-service medical records are negative for a 
thyroid disorder for many years after the Veteran's separation 
from active duty.  A significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

VA treatment records dated in 2001 and 2002 reflect treatment for 
hyperthyroid.  However, they do not include any evidence or 
medical opinion linking the disorder to the Veteran's active 
duty, or exposure to herbicides.  In fact, there is clinical 
medical evidence linking the Veteran's thyroid disease to his 
service.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain, supra, citing Espiritu, supra.  See 
also Routen, supra ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a result, 
his assertions cannot constitute competent medical evidence that 
his current thyroid disease is related to Agent Orange exposure 
during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno, 
supra.  Additionally, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra.  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, supra.

Nevertheless, to the extent that the Veteran is able to observe 
continuity of thyroid disease, the credibility of his opinion is 
outweighed by the lack of probative medical evidence in support 
of his claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan, supra (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  Simply stated, the Board finds that Veteran's 
service treatment records (documenting no thyroid disease) and 
his post-service medical records (containing no evidence of any 
complaints, symptoms, findings or diagnoses for many years after 
separation, and containing no medical evidence that his current 
thyroid disease is related to Agent Orange exposure during active 
duty) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for thyroid disease.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

Turning to the Veteran's claim for dental work, he contended 
during his hearing that he had no injury or problems to his teeth 
during active duty.  Rather, he believes that exposure to Agent 
Orange ate away his gums, making his teeth fall out.  

The list of diseases that VA has associated with Agent Orange 
exposure does not include gum disease.  38 C.F.R. § 3.309(e).  
Accordingly, the presumption is inapplicable here.  Therefore 
presumptive service connection for a dental disorder, due to gum 
disease, even assuming exposure to Agent Orange, is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  As noted above, where the 
evidence does not warrant presumptive service connection, an 
appellant is not precluded from establishing service connection 
with proof of direct causation.  Combee, supra.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether dental 
conditions are due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without the 
usual restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following will 
not be service connected for treatment purposes: (1) calculus; 
(2) acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; (4) impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days or 
more of active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they were 
extracted after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment, such as: veterans 
having a compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided they 
apply for treatment within a year after service (Class II 
eligibility); those having a noncompensable service- connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran's service medical records provide no evidence that he 
sustained any dental trauma during service due to a combat wound 
or other service trauma, or internment as a POW.  38 C.F.R. § 
3.381(b).  The service medical records are also negative for 
complaints, symptoms, findings or diagnoses related to any bone 
loss of the upper or lower mandible.

The evidence as a whole shows that the Veteran is not entitled to 
service connection for a dental disorder under any of the 
possible classes of eligibility.  For instance, there could be no 
eligibility for Class I dental care since he is not shown to have 
a service-connected compensable dental condition.  (See 38 C.F.R. 
§ 4.150).  He does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment within a 
year of his release from active duty, so there could be no 
eligibility for one-time Class II treatment for any service-
connected noncompensable dental condition.  The Veteran is not 
eligible for outpatient dental treatment under Class II(a), 
pertaining to Veterans having a service- connected noncompensable 
dental condition or disability resulting from combat wounds or 
service trauma, because the Veteran does not assert, and there is 
no evidence of, dental trauma during service.  He also was not a 
POW, which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 38 C.F.R. 
§ 17.161 are also not for application in the instant case.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a dental disorder.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

(CONTINUED ON NEXT PAGE)










ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a back 
disability is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for PTSD is 
denied.

Service connection for a right leg disability is denied.

Service connection for thyroid disease is denied.

Service connection for a dental disorder is denied.


REMAND

The development requested by the Board's December 2008 remand was 
not fully completed with respect to the Veteran's claimed stomach 
disorder.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case additional development must be 
conducted.

By way of relevant historical background, a review of the service 
treatment records discloses the Veteran's numerous complaints of 
stomach upset, recurrent abdominal cramps, constipation, 
epigastric pain, diarrhea, nausea, and vomiting from 1966 to 
1975.  The various impressions included intestinal hypermobility 
in January 1968, gastroesophagitis in September 1968, and 
gastritis and psychophysiologic gastrointestinal disease in 
January 1969.  A January 1970 gallbladder series was normal, and 
an upper gastrointestinal (UGI) series revealed a normal stomach 
and esophagus; except for some slight irritability, the duodenal 
bulb was normal, and there was no evidence of an ulcer crater.  A 
question of gastroenteritis was noted in October 1971.  The 
impression was gastrointestinal flu syndrome in July 1972. In 
August 1972, the impression was viral gastroenteritis, rule out 
gallbladder disease, and a gallbladder series was negative.  On 
October 1975 separation examination, the examiner noted a history 
of intermittent "indigestion" with no problem presently.

Post service, during VA hospitalization from February to April 
1994, the Veteran gave a history of peptic ulcer disease.  August 
1999 VA psychiatric examination noted a history of prior suicide 
attempts, including stabbing himself in the stomach.  The medical 
history developed during VA hospitalization from April to May 
2002 indicated that the Veteran had attempted suicide in 1984 by 
stabbing himself in the stomach.  On January 2007 VA examination, 
the Veteran gave a history of the onset of chronic stomach 
problems in military service.  A current UGI series was 
essentially unremarkable, with no gross evidence of peptic 
ulceration, and the diagnoses were dyspepsia and small hiatal 
hernia.

The Board's January 2008 remand requested in pertinent part that 
VA arrange for the Veteran to undergo a gastrointestinal 
examination to determine the nature and etiology of any current 
stomach disabilities.  The examiner was to render an opinion as 
to whether it was at least as likely as not (i.e., there is at 
least a 50% probability) that any currently-diagnosed disability 
of the stomach had its onset in military service or was related 
to any incident thereof.

However, the report of a corresponding April 2009 VA examination 
failed to address the question posed by the Board.  Rather, the 
report provided the unclear opinion that to state that any of the 
Veteran's gastrointestinal diagnosis was related to his service 
was not possible without speculation.  The examiner failed to 
provide an opinion in any terms of likelihood or percentage of 
probability, as the Board's remand specifically requested.  Thus, 
the opinion amounts to nonevidence, neither for nor against the 
Veteran's claim because service connection may not be based on 
speculation or remote possibility.  Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  The opinion is therefore 
inadequate for rating purposes.

Once the Secretary of VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, he must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if 
the examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

In addition, the Board notes that VA treatment records dated 
after the April 2009 VA examination, as recently as May 2010, 
reflect ongoing gastrointestinal complaints and treatment.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the examiner who conducted the April 2009 
VA examination (or a suitable substitute 
if this individual is unavailable) for an 
addendum opinion.  The examiner is 
requested to review the claims folder, 
including the April 2009 VA examination 
report, the medical history set forth 
above, and VA treatment records dated 
after the April 2009 VA examination.  

The examiner is asked to opine whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability) that any 
currently-diagnosed disability of the 
stomach had its onset in military service 
or is related to any incident thereof.  
The examiner is requested to provide a 
rationale for the opinions expressed.  

2.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


